Citation Nr: 1747580	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating prior to January 16, 2016 for degenerative arthritis of the right knee and in excess of 10 percent from January 16, 2016.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Detroit, Michigan (RO).  In pertinent part, the RO awarded service connection for right knee disability and assigned a noncompensable evaluation, effective from March 9, 2010.  

In June 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

In a January 2016 rating decision, the RO increased the assigned evaluation to 10 percent disabling for the right knee disability, effective from January 14, 2016.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In September 2015 and October 2016, the claim was remanded for further development.


FINDINGS OF FACT

1.  The Veteran suffers from osteoarthritis of his right knee, which manifests mainly in right knee pain upon motion, but also can manifest in effusion, crepitus, and stiffness.

2.  The Veteran's right knee disorder is not manifested by flexion limited to 30 degrees or less nor is extension limited to 15 degrees or more, even taking into account his complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for residuals of a right knee injury, but no more, prior to January 16, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2016).

2.  The criteria for a rating in excess of 10 percent for residuals of a right knee disability, from January 16, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA generally has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  However, the appeal arises from a disagreement with the initially assigned rating after service connection was granted.  Once a decision awarding service connection and a disability rating has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA has met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  In his May 2010 Notice of Disagreement, the Veteran disagreed with the March 2010 VA examiner's findings.  However, in November 2016, the Veteran was afforded another VA examination.

A.  Stegall Compliance

In September 2015 and October 2016, the Board remanded the claim for further development.  The Board instructed the RO to obtain outstanding VA treatment records, schedule the Veteran for VA examinations to determine the severity of his right knee disability, and re-evaluate the claim.  In December 2015, the Veteran completed and signed an Authorization and Consent to Release Information to VA.  However, in January 2016, the RO received correspondence from the Private Medical Records Retrieval Center stating that the medical request was rejected.  The Veteran was notified, and, in a February 2016 Correspondence, he stated that he had no further information to submit.  In January 2016, the Veteran was afforded a VA examination.  However, during the October 2016 Board remanded, the Board found the January 2016 examination did not address active and passive range of motion.  In November 2016, the Veteran was afforded another VA examination.  The Board finds that the November 2016 examination is adequate as the examiner conducted an in-person examination and provided sufficient information regarding the Veteran's right knee disability such that the Board can render an informed decision.  The RO readjudicated the claim, and, in January 2016 and February 2017, the RO issued Supplemental Statements of the Case.  Thus, there is compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman, 28 Vet. App. at 354.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5256, ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent rating.  Ankylosis of the knee in flexion between 10 and 20 degrees warrants a 40 percent rating.  Ankylosis of the knee in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more warrants a 60 rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays: (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  As noted, the Court in Burton further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2016).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

A.  Entitlement to a compensable evaluation prior to January 16, 2016 for degenerative arthritis of the right knee.

In November 2009, in a Statement in Support of Claim, the Veteran applied for service connection for a left knee disability.  

In March 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his lower left leg/ankle condition.  The examiner reviewed the claims file.  During the examination, the Veteran stated that he was having problems with his right knee not his left.  The Veteran stated that his right knee began bothering him in 1980 when his left ankle was in a cast.  

The examiner noted that the Veteran did not experience clicks and snaps, grinding, instability, patellar or meniscus abnormality, or any other knee abnormalities of either knee.  There was no objective evidence of pain with active motion.  The examiner noted that the range of motion was from zero degrees to 140 degrees of flexion, and zero degrees of extension.  There was no objective evidence of pain following repetitive motion.  The examiner further noted that the Veteran did not experience locking episodes, dislocation or subluxation, flare-ups of his joint, giving way, or incoordination of his right knee.  However, the Veteran experienced stiffness, crepitus, pain, and effusion.  The Veteran was able to stand more than one hour but less than three.  He was able to walk 1/4 mile.  X-ray of the right knee showed mild tricompartmental osteoarthritis.  The Veteran was employed full-time as a storekeeper.  The Veteran's disability had an effect on his occupational activities; he was unable to stand for a prolong period of time.  The Veteran's disability also had a moderate impact on his ability to exercise and play sports and other recreational activities.  The examiner confirmed the Veteran's right knee osteoarthritis.   

For the period prior to January 14, 2016, the knee disability was under Diagnostic Code 5010, which is used to rate arthritis due to trauma.  It directs to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion of the affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that an initial 10 percent rating for a right knee disability is warranted, prior to January 16, 2016.

During the March 2010 VA examination, the examiner noted that the Veteran was unable to stand for a prolong period of time.  The Veteran experienced crepitus, pain, and effusion.  The examiner stated that there was no evidence of pain with active motion; however, during his 2015 Videoconference hearing, the Veteran stated that he experienced pain during activities such as bike riding.  The March 2010 X-rays showed mild tricompartmental osteoarthritis.  During his 2015 Videoconference hearing, the Veteran stated that he was unable to fully bend his knees.  During flare-ups, he was unable to bend his knees.  The Veteran was also unable to sit for a prolong period of time. 

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a minimum compensable rating, a 10 percent rating, is warranted under Diagnostic Code 5010, prior to January 16, 2016.  38 C.F.R. § 4.3; Burton, 25 Vet. App. at 3.  

While the Board acknowledges that the medical evidence of record (specifically the March 2013 VA examination report) does not show objective painful motion, the Board finds the Veteran's accounts and statements regarding pain credible.  When resolving reasonable doubt in his favor, the Board finds that the Veteran experienced painful motion; therefore, the minimum compensable rating, a 10 percent rating pursuant to Diagnostic Code 5003 is warranted, prior to January 16, 2016.  38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003; Lichtenfels, supra; Burton, supra.

A 10 percent rating under Diagnostic Code 5260 requires flexion limited to 45 degrees or less.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  During his March 2010 VA examination, the Veteran's range of motion was noted to be zero degrees to 140 degrees of flexion and zero degrees of extension.  The Board finds that the Veteran's limitation of motion for his knees did not more nearly approximate either extension limited to 45 degrees flexion or 10 degrees of extension.  Therefore, the Board finds that a compensable rating under DC 5260 and/or 5261 is not warranted.  

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee.  The March 2010 VA examiner noted that the Veteran did not experience instability or subluxation of his right knee and the Veteran has not provided evidence to the contrary.  Therefore, a rating under Diagnostic Code 5257 is not warranted.  

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  While, as noted above, the Veteran's right knee disabilities have been manifested by painful motion and swelling (effusion) into the joint, the evidence of record does not support a finding that the Veteran had dislocation of the semilunar cartilage of his right knee.  The March 2010 X-ray views of the right knee showed no evidence of meniscal tears or ligamentous injury.  Additionally, the VA examiners noted no meniscus abnormalities associated with the right knee.  Therefore, a rating under Diagnostic Code 5258 is not warranted.

Additionally, the Board finds that no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  See March 2010 VA examination report.  Additionally, there is no evidence that the Veteran underwent a knee replacement of the right knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a. 

The Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the right or left knee disability has been otherwise manifested by removal of the semilunar cartilage.  Furthermore, Diagnostic Code 5262 does not apply, as there is no evidence of malunion or nonunion of the tibia or fibula of the knees.  Finally, as the evidence of record does not reflect that the Veteran has genu recurvatum of the right or left knee, Diagnostic Code 5263 does not apply.  Id.


B.  Entitlement to a rating in excess of 10 percent from January 16, 2016.

In January 2016, the Veteran underwent another VA examination to determine the severity of his right knee condition.  The examiner reviewed the VA e-folder and performed an in-person examination.  The Veteran stated that prolonged sitting, driving, climbing stairs, and walking made his right knee pain worse.  A couple of times a week, the Veteran experienced flare-ups.  To alleviate the pain, he applied ice and took Motrin. 

The examiner noted that the Veteran did not experience pain on weight bearing; objective evidence of crepitus, localized tenderness or pain on palpation or joint or associated soft tissue.  The Veteran was able to perform repetitive use testing, and there was no functional loss or range of motion.  There were no other additional contributing factors of disability.  Bilaterally, the examiner noted that the Veteran's initial ROM was normal.  His flexion was zero to 140 and extension was 140 to zero.  The Veteran's muscle strength was 5/5 forward flexion and extension, and there was no reduction in muscle strength or atrophy.  The Veteran did not experience ankylosis, recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment, meniscal conditions, assistive devices, recurrent subluxation or effusion, or instability.  The examiner noted that the Veteran experienced functional loss or impairment.  The examiner confirmed the Veteran's right knee degenerative arthritis.  

In a January 2016 addendum opinion, the examiner stated that X-rays did not show an acute fracture or dislocation.  However, there was degenerative osteoarthrosis medial patellofemoral joints with findings suggesting possible tendinosis of the quadriceps tendon.

In a January 2016 supplemental statement of the case, the RO increased the disability rating to 10 percent effective January 14, 2016 under DC 5003.  This rating was awarded based on degenerative arthritis.

In an October 2016 Board decision, the Board determined that the January 2016 VA examination did not address full active and passive ROM findings.  The claim was remanded.

In November 2016, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's e-folder and performed an in-person examination.  The Veteran stated that he experienced dull pain with intermittent sharp pain below his right patella.  He also experienced intermittent effusion.  The Veteran rated the severity of his pain at 4/10 at rest, and it progressed to 7/10.  The Veteran experienced functional loss or impairment.  He worked in a mail room which required him to be on his feet all day.  He stated that the pain became worse with prolonged sitting with his knee flexed, when he was standing on uneven ground, and sometimes, during prolonged walking.  The symptoms improved with elevation, ice, and NSAIDs.  

The examiner noted that the Veteran's bilateral ROM was abnormal.  Right knee flexion was zero to 100 and extension was 100 to zero.  Left knee flexion was zero to 105 and extension was 105 to zero.  Bilateral knee muscle strength was 5/5 for forward flexion and extension.  There was no reduction in muscle strength or atrophy.  There was no evidence of crepitus, ankylosis, recurrent subluxation, patellar dislocation, shin splints, stress fractures, chronic exertion compartment syndrome or any other tibial and/or fibular impairment, lateral instability, or pain on weight bearing; however, the Veteran experienced localized tenderness or pain on palpation with the right knee.  He reported that every one-to-two months, if he "steps wrong," he experienced recurrent effusion of the right knee which slightly limited active/passive motion.  Bilaterally, after three repetitions, the Veteran did not experience additional functional loss or ROM.  With repeated use over a period of time, the Veteran did not experience pain, weakness, fatigability, or incoordination that significantly limited his ability.  The examiner compared the January 2016 examination to the November 2016 examination.  The examiner stated that the Veteran's right knee condition was relatively unchanged.  He further stated that at the last examination, the active/passive motion was reported to be normal at zero to 140 bilaterally, but the November examination was clearly less than normal, bilaterally.  The January 2016 x-ray showed a small superior patella enthesophyte that may suggest a tendinitis of the right quadricep which was consistent with the Veteran's right supra patellar knee pain.  The examiner confirmed the Veteran's right knee osteoarthritis.  

Throughout the period from January 14, 2016, the Veteran's right knee flexion was limited, at its most severe, to 100 degrees and extension was limited to 0 degrees.  Such limitation does not warrant an additional or higher rating under Diagnostic Code 5260 or 5261.

The Board has considered whether an increased rating is warranted under any other applicable codes.  The Board notes that there is no clinical evidence of ankylosis, tibia/fibula impairment, or genu recurvatum in either knee.  Additionally, there is no evidence of instability/subluxation or meniscal disability in the right knee.  See Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263.

The Board has considered whether higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v Brown, 8 Vet. App. 202 (1995).  During the November 2016 VA examination, the examiner stated that after repeated use over time, the Veteran did not experience pain, weakness, fatigability, or incoordination that significantly limited his ability.  Additionally, his muscle strength was 5/5, and there was no reduction of muscle strength or atrophy.  There is no question that the right knee disability causes pain and that he experiences recurrent effusion which restricts overall motion.  However, as noted above, even taking into account additional functional limitation due to pain, the Veteran's range of motion does not more nearly approximate the criteria for ratings under either Diagnostic Code 5260 or 5261.

The Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for right knee disability from January 14, 2016.  As the preponderance of the evidence is against an evaluation in excess of 10 percent for this period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a 10 percent rating for right knee disability, but no more, prior to January 14, 2016, is granted.

Entitlement to a rating in excess of 10 percent for right knee disability, from January 14, 2016, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


